
	
		I
		111th CONGRESS
		1st Session
		H. R. 2233
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mrs. Christensen (for
			 herself, Ms. Lee of California,
			 Mr. Meek of Florida,
			 Mr. Watt, Mr. Johnson of Georgia,
			 Ms. Jackson-Lee of Texas,
			 Ms. Watson,
			 Ms. Corrine Brown of Florida,
			 Ms. Fudge,
			 Mr. Bishop of Georgia,
			 Ms. Edwards of Maryland,
			 Ms. Clarke,
			 Mr. Towns,
			 Mr. Rush, Mr. Thompson of Mississippi,
			 Mr. Davis of Illinois,
			 Mr. Scott of Virginia,
			 Mr. Clyburn,
			 Mr. Butterfield,
			 Mr. Faleomavaega,
			 Mr. Rangel,
			 Ms. Bordallo,
			 Mr. Lewis of Georgia,
			 Mr. Hastings of Florida,
			 Mr. Pierluisi, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to designate health empowerment zones, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Empowerment Zone Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Designation of health empowerment zones.
				Sec. 5. Assistance to those seeking designation.
				Sec. 6. Benefits of designation.
				Sec. 7. Definition.
				Sec. 8. Authorization of appropriations.
			
		3.Findings
			(a)FindingsThe Congress finds the following:
				(1)Numerous studies
			 and reports, including the National Healthcare Disparities Report and Unequal
			 Treatment, the 2002 Institute of Medicine Report, document the extensiveness to
			 which health disparities exist across the country.
				(2)These studies have found that, on average,
			 racial and ethnic minorities are disproportionately afflicted with chronic and
			 acute conditions—such as cancer, diabetes, and hypertension—and suffer worse
			 health outcomes, worse health status, and higher mortality rates than their
			 White counterparts.
				(3)Several recent studies also show that
			 health disparities are a function of not only access to health care, but also
			 the social determinants of health—including the environment, the physical
			 structure of communities, nutrition and food options, educational attainment,
			 employment, race, ethnicity, geography, and language preference—that directly
			 and indirectly affect the health, health care, and wellness of individuals and
			 communities.
				(4)Integrally
			 involving and fully supporting the communities most affected by health
			 inequities in the assessment, planning, launch, and evaluation of health
			 disparity elimination efforts is among the leading recommendations made to
			 adequately address and ultimately reduce health disparities.
				(5)Recommendations also include supporting the
			 efforts of community stakeholders from a broad cross section—including, but not
			 limited to local businesses, local departments of commerce, education, labor,
			 urban planning, and transportation, and community-based and other nonprofit
			 organizations—to find areas of common ground around health disparity
			 elimination and collaborate to improve the overall health and wellness of a
			 community and its residents.
				4.Designation of
			 health empowerment zones
			(a)In
			 generalAt the request of an eligible community partnership, the
			 Secretary may designate an eligible area as a health empowerment zone.
			(b)Eligibility
			 criteria
				(1)Eligible
			 community partnershipA
			 community partnership is eligible to submit a request under this section if the
			 partnership—
					(A)demonstrates
			 widespread public support from key individuals and entities in the eligible
			 area, including State and local governments, nonprofit organizations, and
			 community and industry leaders, for designation of the eligible area as a
			 health empowerment zone; and
					(B)includes
			 representatives of—
						(i)a
			 broad cross section of stakeholders and residents from communities in the
			 eligible area experiencing disproportionate disparities in health status and
			 health care; and
						(ii)organizations,
			 facilities, and institutions that have a history of working within and serving
			 such communities.
						(2)Eligible
			 areaAn area is eligible to be designated as a health empowerment
			 zone under this section if one or more communities in the area experience
			 disproportionate disparities in health status and health care. In determining
			 whether a community experiences such disparities, the Secretary shall consider
			 the data collected by the Department of Health and Human Services focusing on
			 the following areas:
					(A)Access to
			 high-quality health services.
					(B)Arthritis, osteoporosis, and chronic back
			 conditions.
					(C)Cancer.
					(D)Chronic kidney
			 disease.
					(E)Diabetes.
					(F)Injury and
			 violence prevention.
					(G)Maternal, infant,
			 and child health.
					(H)Medical product
			 safety.
					(I)Mental health and
			 mental disorders.
					(J)Nutrition and
			 overweight.
					(K)Disability and
			 secondary conditions.
					(L)Educational and
			 community-based health programs.
					(M)Environmental
			 health.
					(N)Family
			 planning.
					(O)Food
			 safety.
					(P)Health
			 communication.
					(Q)Health disease and
			 stroke.
					(R)HIV/AIDS.
					(S)Immunization and
			 infectious diseases.
					(T)Occupational
			 safety and health.
					(U)Oral
			 health.
					(V)Physical activity
			 and fitness.
					(W)Public health
			 infrastructure.
					(X)Respiratory
			 diseases.
					(Y)Sexually
			 transmitted diseases.
					(Z)Substance
			 abuse.
					(AA)Tobacco
			 use.
					(BB)Vision and
			 hearing.
					(c)Procedure
				(1)RequestA
			 request under subsection (a) shall—
					(A)describe the
			 bounds of the area to be designated as a health empowerment zone and the
			 process used to select those bounds;
					(B)demonstrate that
			 the partnership submitting the request is an eligible community partnership
			 described in subsection (b)(1);
					(C)demonstrate that
			 the area is an eligible area described in subsection (b)(2);
					(D)include a
			 comprehensive assessment of disparities in health status and health care
			 experience by one or more communities in the area;
					(E)set forth—
						(i)a
			 vision and a set of values for the area; and
						(ii)a
			 comprehensive and holistic set of goals to be achieved in the area through
			 designation as a health empowerment zone; and
						(F)include a
			 strategic plan for achieving the goals described in subparagraph
			 (E)(ii).
					(2)ApprovalNot
			 later than 60 days after the receipt of a request for designation of an area as
			 a health empowerment zone under this section, the Secretary shall approve or
			 disapprove the request.
				(d)Minimum
			 numberThe Secretary—
				(1)shall designate
			 not more than 110 health empowerment zones under this section; and
				(2)shall designate at
			 least one health empowerment zone in each of the several States, the District
			 of Columbia, and each territory or possession of the United States.
				5.Assistance to
			 those seeking designationAt
			 the request of any organization or entity seeking to submit a request under
			 section 4(a), the Secretary shall provide technical assistance, and may award a
			 grant, to assist such organization or entity—
			(1)to form an
			 eligible community partnership described in subsection (b)(1);
			(2)to complete a
			 health assessment, including an assessment of health disparities under
			 subsection (c)(1)(D); or
			(3)to prepare and
			 submit a request, including a strategic plan, in accordance with section
			 4.
			6.Benefits of
			 designation
			(a)PriorityIn awarding any competitive grant, a
			 Federal official shall give priority to any applicant that—
				(1)meets the
			 eligibility criteria for the grant;
				(2)proposes to use
			 the grant for activities in a health empowerment zone; and
				(3)demonstrates that
			 such activities will directly and significantly further the goals of the
			 strategic plan approved for such zone under section 4.
				(b)Grants for
			 initial implementation of strategic plan
				(1)In
			 generalUpon designating an eligible area as a health empowerment
			 zone at the request of an eligible community partnership, the Secretary shall,
			 subject to the availability of appropriations, make a grant to the community
			 partnership for implementation of the strategic plan for such zone.
				(2)Grant
			 periodA grant under paragraph (1) for a health empowerment zone
			 shall be for a period of 2 years and may be renewed, except that the total
			 period of grants under paragraph (1) for such zone may not exceed 10
			 years.
				(3)LimitationIn awarding grants under this subsection,
			 the Secretary shall not give less priority to an applicant or reduce the amount
			 of a grant because the Secretary rendered technical assistance or made a grant
			 to the same applicant under section 5.
				(4)ReportingThe
			 Secretary shall require each recipient of a grant under this subsection to
			 report to the Secretary not less than every 6 months on the progress in
			 implementing the strategic plan for the health empowerment zone.
				7.DefinitionIn this Act, the term
			 Secretary means the Secretary of Health and Human Services,
			 acting through the Administrator of the Health Resources and Services
			 Administration and the Director of the Office of Minority Health, and in
			 cooperation with the Director of the Office of Community Services and the
			 Director of the National Center for Minority Health and Health
			 Disparities.
		8.Authorization of
			 appropriationsTo carry out
			 this Act, there is authorized to be appropriated $100,000,000 for fiscal year
			 2010.
		
